La,combe, Circuit Judge.
We are of the opinion that the learned district judge was entirely correct in holding that the charter provided for the rate of delivery, at such places and during such days and'times as the ship -might be -properly worked, under the usage of the port;, and that the evidence introduced by the claimants — that according .to the usual practice of the port, as respects the delivery of ordinary cargoes of chalk, a hundred and fifty tons per day is-as much as is expected to be received or delivered — does not control the plain intent of the charter to’provide for a rapid discharge during working hours; especially as .the 'Vessel was a much larger one, and the cargo much larger, than, were *760usual in the ordinary transportation of chalk cargoes. In the discharge of ordinary cargoes, vessels of her size use at least two hatches, and under the charter the Gleniinlas was entitled to do so despite the evidence of a contrary practice having reference to smaller vessels and smaller cargoes.
We do not think, however, that the Glenfinlas lost that right, at her first wharf, by not breasting out, in view of the evidence that she was attended by lighters which could easily have taken cargo from two hatches at the same time had they come together. The rate of discharge from one hatch during the fair weather, both at the first wharf and at Taintor’s dock, was 200 tons or a little over per day. It must be inferred that she could have discharged at least 400 tons from two hatches, which would give eight lay-days, and a day may be allowed for removal to the second wharf. The lay-days began Tuesday, July 9th, and expired (including the day for removal) on Thursday, July 18th. She was detained 15 days more, for which she should be allowed the de-murrage at the rate fixed by the charter. The cause is remanded for further proceedings, in accordance with views herein expressed. Costs of the district court and of this court to the libelant.